Citation Nr: 1739296	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-38 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral hip disorder.

4.  Entitlement to service connection for a bilateral leg condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Deceased Former Spouse


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to September 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Travel Board hearing in April 2012 before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  During the course of the appeal, the undersigned Veterans Law Judge who conducted the April 2012 hearing became unavailable and a letter was sent to the Veteran in February 2012 notifiying him of such and affording him the opportunity for another hearing.  The Veteran responded in February 2013 that he wished to appear at another Board hearing.  The Veteran failed to appear at the rescheduled hearing.  However, the Veteran's Law Judge who conducted the initial hearing has taken jurisdiction over the appeal and is the undersigned on this decision.  

The issues of entitlement to service connection for a low back disability, bilateral hip disability, and bilateral leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The evidence received subsequent to the most recent final denial of service connection for a low back disability is new and material because it raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has been received since the September 2007 rating decision, the requirements to reopen a claim for service connection for a low back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2016).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims. 38 C.F.R. § 3.156 (a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

With regard to the claim concerning new and material evidence for a low back disability, the Board notes that the claim was previously denied in a September 2007 rating decision, on the basis there was no new and material evidence of record submitted to reopen the claim for entitlement to a low back disability since the previous April 2003 rating decision that denied service connection.  

Since the September 2007 rating decision, newly received evidence includes updated VA treatment records and an April 2012 Board hearing transcript.  During the Board hearing the Veteran reported that during his work as a supply clerk on active duty, he slipped and fell on his back.  He also testified that he has had back pain since his fall to the present day.  

The Board finds that the evidence added to the claims file is new as it was not before the adjudicators at the time of the September 2007 rating decision. Furthermore, the new evidence is material because it relates to unproven elements of the claim previously denied in the September 2007 rating decision.  Specifically, that newly submitted evidence suggests that the Veteran's low back disability may have been caused by an in-service fall.  Thus, the Veteran's testimony is evidence that is material to the Veteran's claim of service connection for a low back disability. 

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material, and the Veteran's claim is reopened.

ORDER

New and material evidence has been received, and the claim for service connection for a low back disability is reopened.  To that extent only, the appeal is allowed.

REMAND

The Veteran claims that his low back disability, bilateral leg disability, and bilateral hip disability are related to an event that incurred in service.  Specifically, he reports that during his duties as supply clerk, he slipped and fell, injuring his back, although there is no record of him being treated for a low back condition during service.  The Board also notes that a July 1974 service treatment record shows that the Veteran was assessed with right leg pain.  A review of VA treatment records also shows that the Veteran has reported at various times experiencing low back pain and bilateral leg pain since service.  The record also shows that the Veteran has been diagnosed with degenerative joint disease of the lumbar spine, bilateral knees, and bilateral hips.  The Veteran noted that he was informed by a physician that his low back, knee, and hip disabilities are related to each other.  

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

Here, there is evidence of a current disability as shown by a current diagnosis of degenerative joint disease of the lumbar spine, bilateral knees, and bilateral hips.  The Veteran is also deemed competent to report injuring his back during service and is likewise competent to report experiencing low back and leg pain since service.  Additionally, the Veteran reported that a physician told him that his back, knee, and hip conditions were interrelated.  Thus, under the "low threshold" standard of Mclendon, an examination to determine if there is a nexus between the Veteran's claimed low back disability, bilateral leg disability, bilateral hip disability, and his service is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA examination, to address the nature and etiology of the Veteran's degenerative joint disease of the lumbar spine, bilateral knees, and bilateral hips.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  After the foregoing has been completed, please provide an opinion on the following:

(a) Diagnose any current disability of the low back, knees, and hips.

(b) Is it at least as likely as not (50 percent or more probability) that any diagnosed disability had its onset in or is etiologically-related to any period of the Veteran's active duty service or manifested within one year after any period of the Veteran's active duty?

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, and his VA and private medical records.  Consideration must also be given to the Veteran's lay statements of experiencing low back pain and leg pain since service.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


